BEAN, J.
1. Defendant asserts that the trial court erred in holding that a lien existed in favor of plaintiff for hauling cordwood, and that such lien is not granted under the provisions of Section 10236, Or. L., which reads:
££ Every person performing labor upon or who shall assist in obtaining or securing sawlogs, spars, piles, cordwood, or other timbers, has a lien upon the same for the work or labor done upon or in obtaining or securing the same, whether such work or labor was done at the instance of the owner of the same or his agent. The cook in a logging, or other camp, and any and all others who may assist in or about a logging, or other camp maintained for obtaining or securing sawlogs, spars, piles, cordwood, or other timber, shall be regarded as a person who assists in obtaining or securing the sawlogs, spars, piles, cordwood, or other timber herein mentioned.”
It is contended by counsel for defendant that the statute gives a right of lien upon cordwood for cutting or ££manufacturing” the same, but not for hauling it.
*230The words of the statute import more than the mere cutting, or cutting and piling, of cordwood in the woods, for which the right of lien is granted. “Every person performing labor upon, or who shall assist in obtaining or securing * * cordwood” has a lien upon the same for such labor. Surely, according to the conceded facts, the plaintiff performed labor upon the wood in question by loading and hauling the same. He assisted in “obtaining or securing” the wood for defendant by hauling it to defendant’s premises.
The evidence in the case is not contained in the record. We have only the pleadings and the findings of facts. Such facts then, must be taken as true. There is no question raised as to the sufficiency of, or time of filing, the lien notice.
The labor of plaintiff’s team in hauling the cordwood was an integral part of the services in obtaining the wood. The statute does not contemplate that logs or cordwood shall be secured or handled altogether by hand. Plaintiff had a right of lien for his services with his team: Kelley v. Kelley, 77 Me. 135; Hogan v. Cushing, 49 Wis. 169 (5 N. W. 490). The trial court found that defendant agreed to pay for tire labor which was performed for him by plaintiff.
A different question is presented in this case from that where a lien is claimed on logs for hauling the lumber manufactured therefrom. Logs are usually delivered at some mill where they are manufactured into lumber. Cordwood, in the usual course of such business, may be hauled to a woodyard, railroad, or to a place of consumption, directly from the timber.
A reference to the cases arising under the statutes of other states, which differ in language from ours, *231is of but little avail. They are presented with, much care by the learned counsel for defendant.
The decree foreclosing the lien should be affirmed. It is so ordered. Affirmed.
Burnett, C. J., and Johns and Brown, JJ., concur.